Judgment, Supreme Court, *421New York County (Beatrice Shainswit, J.), entered June 23, 1994, which, after a nonjury trial, granted judgment in favor of plaintiff against defendants-appellants in the amount of $804,078.77 and dismissed defendants-appellants’ cross-claim against defendant GindofF Enterprises, Inc., unanimously affirmed, with costs.
The decision of the trial court after a nonjury trial finding that defendants-appellants-buyers alone were liable for the real estate brokerage commission in the amount of $600,000, which rested in large measure on issues relating to the credibility of the witnesses, could be reached under a fair interpretation of the evidence and should not be disturbed on appeal (see, Thoreson v Penthouse Intl., 80 NY2d 490, 495, affg 179 AD2d 29, 31). Sufficient evidence was presented to establish the continuing connection between plaintiff’s initial efforts and the eventual sale of the premises (see, Simon v Electrospace Corp., 28 NY2d 136, 142), and the limited interruption in the sequence of events did not diminish plaintiff’s participation in the procurement of the eventual conclusion of the deal. The record supported the conclusion that defendants-appellants’ termination of plaintiff’s services was in bad faith, thus entitling plaintiff to its commission (see, O’Connell v Rao, 70 AD2d 982).
As buyer and seller had negotiated the agreement calling for the buyer to pay all brokerage commissions, the court properly found no liability on the part of GindofF. Further, plaintiff was not obligated to accept the reduced amount of the commission since the reduction was conditioned upon an expeditious closing, which did not occur.
We have considered defendants-appellants’ other claims and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Wallach, Asch and Williams, JJ.